 

EXHIBIT 10.16

 

OMEGA FLEX, INC.

Phantom Stock Agreements

Schedule of Directors and Officers

As of December 31, 2016

 

Director/Officer  Type  Number   Grant Date  Grant Price   Maturity Date 
Vesting Schedule                       Dean W. Rivest  Full   1,500  
04/03/2013  $15.01   04/03/2017  3 years    Full   1,800   02/19/2014  $20.20  
02/19/2018  3 years    Full   1,800   02/16/2015  $31.26   02/16/2019  3 years
   Full   1,800   02/16/2016  $33.02   02/16/2020  3 years                      
  Paul J. Kane  Full   1,500   04/03/2013  $15.01   04/03/2017  3 years    Full 
 1,800   02/19/2014  $20.20   02/19/2018  3 years    Full   1,800   02/16/2015 
$31.26   02/16/2019  3 years    Full   1,800   02/16/2016  $33.02   02/16/2020 
3 years                         Edwin B. Moran  Full   1,500   04/03/2013 
$15.01   04/03/2017  3 years    Full   1,800   02/19/2014  $20.20   02/19/2018 
3 years    Full   1,800   02/16/2015  $31.26   02/16/2019  3 years    Full 
 1,800   02/16/2016  $33.02   02/16/2020  3 years                         Steven
A. Treichel  Full   2,100   04/03/2013  $15.01   04/03/2017  3 years    Full 
 2,550   02/19/2014  $20.20   02/19/2018  3 years    Full   2,550   02/16/2015 
$31.26   02/16/2019  3 years    Full   2,550   02/16/2016  $33.02   02/16/2020 
3 years                         Timothy P. Scanlan  Full   1,500   04/03/2013 
$15.01   04/03/2017  3 years    Full   1,800   02/19/2014  $20.20   02/19/2018 
3 years    Full   1,800   02/16/2015  $31.26   02/16/2019  3 years    Full 
 1,800   02/16/2016  $33.02   02/16/2020  3 years                         Steven
Hockenberry  Full   590   04/03/2013  $15.01   04/03/2017  3 years    Full 
 710   02/19/2014  $20.20   02/19/2018  3 years    Full   710   02/16/2015 
$31.26   02/16/2019  3 years    Full   710   02/16/2016  $33.02   02/16/2020  3
years

 





 

 